Court of Appeals
                          Sixth Appellate District of Texas

                                    JUDGMENT


 Amber Jean Long, Appellant                              Appeal from the 115th District Court of
                                                         Marion County, Texas (Tr. Ct. No. F14927).
 No. 06-19-00050-CR          v.                          Memorandum Opinion delivered by Justice
                                                         Burgess, Chief Justice Morriss and Justice
 The State of Texas, Appellee                            Stevens participating.

       As stated in the Court’s opinion of this date, we find there was partial error in the judgment
of the court below. Therefore, we modify the trial court’s judgment and the bill of costs by deleting
the assessment of attorney fees. As modified, the judgment of the trial court is affirmed.
       We note that the appellant, Amber Jean Long, has adequately indicated her inability to pay
costs of appeal. Therefore, we waive payment of costs.


                                                        RENDERED OCTOBER 4, 2019
                                                        BY ORDER OF THE COURT
                                                        JOSH R. MORRISS, III
                                                        CHIEF JUSTICE

ATTEST:
Debra K. Autrey, Clerk